Case: 10-50249     Document: 00511195242          Page: 1    Date Filed: 08/05/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 5, 2010
                                     No. 10-50249
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ROBERT LLOYD DUNLAP, also known as Robert Dunlap,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 6:06-CR-141-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        Robert Lloyd Dunlap, federal prisoner # 56812-180, seeks leave to proceed
in forma pauperis (IFP) on appeal from the district court’s denial of his motion
to reduce sentence pursuant to 18 U.S.C. § 3553(a). Dunlap also moves for the
appointment of counsel.
        In order to obtain leave to proceed IFP, Dunlap must show that he is a
pauper, and he must raise a nonfrivolous issue. See Jackson v. Dallas Police
Dep’t, 811 F.2d 260, 261 (5th Cir. 1986). Dunlap provides only his financial

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-50249   Document: 00511195242 Page: 2        Date Filed: 08/05/2010
                                No. 10-50249

information and does not address whether his appeal will present a nonfrivolous
issue. Dunlap does not even mention the denial of his § 3553(a) motion for lack
of jurisdiction. Dunlap’s appeal is without arguable merit and is thus frivolous.
See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).
      Accordingly, Dunlap’s request for leave to proceed IFP is DENIED. His
motion for appointment of counsel is also DENIED, and the appeal is
DISMISSED. See 5 TH C IR. R. 42.2.




                                        2